Exhibit 2 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints Robin W. Devereux his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (until revoked in writing) to sign any and all instruments, certificates and documents required to be executed on behalf of himself or herself individually or on behalf of each of any affiliate of Summit Partners, L.P. that is not a portfolio company, including without limitation those entities listed on the attached Exhibit A, on matters relating to: (a) Sections 13 and 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), Rule 144 promulgated under the Securities Act of 1933, as amended (the “33 Act”) and any and all regulations promulgated thereunder,including filings with the Securities and Exchange Commission pursuant thereto; (b) any written ballot or proxy with respect to any investment securities owned beneficially or of record by any such entities; (c) such filings required pursuant to the Internal Revenue Code of 1986, as amended, and any related regulations, pertaining to such entities (d) economic exhibits relating to such entities; and (e) the PATRIOT Act. and to file the same, with all exhibits thereto, and any other documents in connection therewith, with, as applicable, (i) the Securities and Exchange Commission, and with any other entity when and if such is mandated by the Exchange Act or by the By-laws of the National Association of Securities Dealers, and/or (ii) the Internal Revenue Service, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary fully to all intents and purposes as he or she might or could do in person thereby ratifying and confirming all that said attorney-in-fact and agent, or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof.Said attorney-in-fact is entitled to amend Exhibit A from time to time to reflect additional affiliates of Summit Partners, L.P. that are not portfolio companies. The undersigned hereby acknowledges that this Power of Attorney supercedes, revokes and terminates any power of attorney executed by the undersigned prior to the date hereof for the purposes listed above. [Exhibit A and Signature Pages Follow] Page 33 of 54 Pages Power of Attorney Exhibit A HKL I Partners Summit Accelerator Management, LLC HKL I, LLC Summit Accelerator Management, L.P. SD II Bennington Blocker Corp. Summit Accelerator Partners, LLC SD II Eyeglass Blocker Corp. Summit Accelerator Partners, L.P. SD II Eyeglass Holdings, L.P. Summit Founders' Fund II, L.P. SD III-B Nomacorc Blocker Corp. Summit Founders' Fund, L.P. SD III-B Nomacorc Holdings, L.P. Summit GmbH & Co. Beteiligungs KG SD III-B Tippmann Blocker Corp. Summit Incentive Plan II, L.P. SD III-B Tippmann Holdings, L.P. Summit Incentive Plan, L.P. SD III-B Tivoli Blocker Corp. Summit Investment Holdings Trust SD III-B Tivoli Holdings, L.P. Summit Investment Holdings Trust II SD III-B TUI Blocker Corp. Summit Investors (SAF) IV, L.P. SD III-B TUI Holdings, L.P. Summit Investors Holdings Trust SDIII-B Focus Blocker Corp. Summit Investors I (UK), L.P. SDIII-B Focus Holdings, L.P. Summit Investors I, LLC Shearson Summit Partners Management, L.P. Summit Investors II, L.P. SP (1984), L.P. Summit Investors III, L.P. SP PE VII-B Announce Blocker Corp. Summit Investors Management, LLC SP PE VII-B Announce Holdings, L.P. Summit Investors VI, L.P. SP PE VII-B Nomacorc Holdings, L.P. Summit Investors, L.P. SP VC II-B TMFS Blocker Corp. Summit LogistiCare LLC SP VC II-B TMFS Holdings, L.P. Summit Master Company, LLC Sparta Holding Corporation Summit Partners III S.a.r.l. SPPE VII-B Aurora Blocker Corp. Summit Partners PE VII, LLC SPPE VII-B Aurora Holdings, L.P. Summit Partners PE VII, L.P. SPPE VII-B CD Blocker Corp. Summit Partners Blocker, Inc. SPPE VII-B Champion Blocker Corp. Summit Partners Europe Private Equity Fund, L.P. SPPE VII-B Nomacorc Blocker Corp. Summit Partners Europe, L.P. SPPE VII-B SUN Blocker Corp. Summit Partners Europe, LTD. SPPE VII-B SUN Holdings, L.P. Summit Partners F.F. Corp. SPPE VII-B TUI Blocker Corp. Summit Partners Holdings, L.P. SPPE VII-B TUI Holdings, L.P. Summit Partners II S.a.r.l. SPVCII-B Anesthetix Blocker Corp. Summit Partners II, L.P. SPVCII-B LiveOffice Blocker Corp. Summit Partners III, L.P. Stamps, Woodsum & Co. Summit Partners IV, L.P. Stamps, Woodsum & Co. II Summit Partners, LLC Stamps, Woodsum & Co. III Summit Partners Private Equity Fund VII-A, L.P. Stamps, Woodsum &Co. IV Summit Partners Private Equity Fund VII-B, L.P. Summit Accelerator Founders' Fund, L.P. Summit Partners S.a.r.l. Summit Accelerator Fund, L.P. Summit Partners SD II, LLC Page 34 of 54 Pages Power of Attorney Exhibit A Summit Partners SD III, L.P. Summit Ventures V, L.P. Summit Partners SD III, LLC Summit Ventures VI-A, L.P. Summit Partners SD IV, LLC Summit Ventures VI-B HCP Blocker Corp. Summit Partners SD IV, LP Summit Ventures VI-B HCP, L.P. Summit Partners SD IV-A, LP Summit Ventures VI-B, L.P. Summit Partners SD IV-B, LP Summit Ventures, L.P. Summit Partners SD, L.P. Summit Verwaltings GmbH Summit Partners V S.a.r.l. Summit VI Advisors Fund, L.P. Summit Partners V, L.P. Summit VI Entrepreneurs Fund L.P. Summit Partners VC II LLC Summit/CAM Holdings, LLC Summit Partners VC II LP Summit/Meditech LLC Summit Partners Venture Capital Fund II-A, L.P. Summit/Sun Holdings, LLC Summit Partners Venture Capital Fund II-B, L.P. SV Eurofund, C.V. Summit Partners VI (GP), L.P. SV International, L.P. Summit Partners VI (GP), LLC SV VI -B Eyeglass Common Blocker Corp. Summit Partners VI-A France SV VI -B Eyeglass Preferred Blocker Corp. Summit Partners VI-A S.a.r.l. SV VI B Tippmann Common Blocker Corp. Summit Partners VI-B France SV VI B Tippmann Preferred Blocker Corp. Summit Partners VI-B S.a.r.l. SV VI Tippmann Holdings. L.P. Summit Partners VII-A S.a.r.l. SV VI-B Aurora Blocker Corp. Summit Partners VII-B S.a.r.l. SV VI-B Aurora Holdings, L.P. Summit Partners VIII S.a.r.l. SV VI-B Bennington Blocker Corp. Summit Partners, L.P. SV VI-B Bennington Holdings, L.P. Summit Partners, LP Profit Sharing Plan and Trust SV VI-B CAM Blocker Corp. Summit Partners, LP Savings and Investment Plan SV VI-B CAM Holdings, L.P. Summit Partners, Ltd. SV VI-B CD Blocker Corp. Summit Retained Earnings, L.P. SV VI-B CD Holdings, L.P. Summit Subordinated Debt Fund II, L.P. SV VI-B Commnet Common Blocker Corp. Summit Subordinated Debt Fund III-A, L.P. SV VI-B Commnet Holdings, L.P. Summit Subordinated Debt Fund III-B, L.P. SV VI-B Commnet Preferred Blocker Corp. Summit Subordinated Debt Fund, L.P. SV VI-B Eyeglass Holdings, L.P. Summit TRI,L.P. SV VI-B Focus Blocker Corp. Summit UK Advisory LLC SV VI-B Focus Holdings, L.P Summit V Advisors Fund QP, L.P. SV VI-B LiteCure Blocker Corp. Summit V Advisors Fund, L.P. SV VI-B LiteCure, L.P. Summit V Companion Fund, L.P. SV VI-B Tippmann Holdings. L.P. Summit Ventures II, L.P. SV VI-B Tivoli Blocker Corp. Summit Ventures III, L.P. SV VI-B Tivoli Holdings, LP Summit Ventures IV, L.P. SWC Holdings CO. Page 35 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 27 day of August, 2008. /s/Gregory M. Avis Gregory M. Avis State of California ) )ss: County of San Mateo) On this 27 day of August, 2008, before me personally cameGregory M. Avis, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Lisa Franco Notary Public Page 36 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/John R. Carroll John R. Carroll Commonwealth of Massachusetts) )ss: County of Suffolk) On this 15 day of September, 2008, before me personally cameJohn R. Carroll, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 37 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 18 day of August, 2008. /s/Peter Y. Chung Peter Y. Chung State of California ) )ss: County of San Mateo ) On this 18 day of August, 2008, before me personally camePeter Y. Chung, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Elisa Leonhardt Notary Public Page 38 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 5 day of Sept., 2008. /s/Scott C. Collins Scott C. Collins Kingdom of England ) )ss: City of London ) On this 5th day of September, 2008, before me personally cameScott C. Collins, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Edward Gardiner Notary Public Page 39 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Christopher J. Dean Christopher J. Dean Commonwealth of Massachusetts) )ss: County of Suffolk ) On this 15 day of September, 2008, before me personally cameChristopher J. Dean, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 40 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Bruce R. Evans Bruce R. Evans Commonwealth of Massachusetts) )ss: County of Suffolk ) On this 15 day of September, 2008, before me personally cameBruce R. Evans, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 41 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 18 day of August, 2008. /s/Charles J. Fitzgerald Charles J. Fitzgerald State of California ) )ss: County of San Mateo ) On this 18 day of August, 2008, before me personally cameCharles J. Fitzgerald, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Elisa Leonhardt Notary Public Page 42 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 21 day of August, 2008. /s/Craig D. Frances Craig D. Frances State of California ) )ss: County of San Mateo ) On this 21 day of August, 2008, before me personally cameCraig D. Frances, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Elisa Leonhardt Notary Public Page 43 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Thomas H. Jennings Thomas H. Jennings Commonwealth of Massachusetts) )ss: County of Suffolk ) On this 15 day of September, 2008, before me personally cameThomas H. Jennings, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 44 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 18 day of August, 2008. /s/Walter G. Kortschak Walter G. Kortschak State of California ) )ss: County of San Mateo ) On this 18 day of August, 2008, before me personally cameWalter G. Kortschak, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Elisa Leonhardt Notary Public Page 45 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 5th day of September, 2008. /s/Sotiris T. Lyritzis Sotiris T. Lyritzis Kingdom of England ) )ss: City of London ) On this 5th day of September, 2008, before me personally cameSotiris T. Lyritzis, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Edward Gardiner Notary Public Page 46 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Martin J. Mannion Martin J. Mannion Commonwealth of Massachusetts) )ss: County of Suffolk ) On this 15 day of September, 2008, before me personally cameMartin J. Mannion, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 47 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 12 day of August, 2008. /s/Harrison B. Miller Harrison B. Miller State of California ) )ss: County of San Mateo ) On this 12 day of August, 2008, before me personally cameHarrison B. Miller, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Lisa Franco Notary Public Page 48 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Kevin P. Mohan Kevin P. Mohan Commonwealth of Massachusetts) )ss: County of Suffolk) On this 15 day of September, 2008, before me personally cameKevin P. Mohan, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 49 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Thomas S. Roberts Thomas S. Roberts Commonwealth of Massachusetts) )ss: County of Suffolk ) On this 15 day of September, 2008, before me personally cameThomas S. Roberts, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 50 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 10 day of September, 2008. /s/ E. Roe Stamps E. Roe Stamps State of Florida) )ss: County of Monroe ) On this 10 day of September, 2008, before me personally cameE. Roe Stamps, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Joanne Muniz Notary Public Page 51 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Joseph F. Trustey Joseph F. Trustey Commonwealth of Massachusetts) )ss: County of Suffolk ) On this 15 day of September, 2008, before me personally cameJoseph F. Trustey, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 52 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 15 day of September, 2008. /s/Stephen G. Woodsum Stephen G. Woodsum Commonwealth of Massachusetts) )ss: Country of Suffolk ) On this 15 day of September, 2008, before me personally came Stephen G. Woodsum, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Peter Danbridge Notary Public Page 53 of 54 Pages IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 9th day of December, 2010. /s/Joseph J. Kardwell Joseph J. Kardwell Commonwealth of Massachusetts) )ss: Country of Suffolk ) On this 9 day of December, 2010, before me personally cameJoseph J. Kardwell, known to me to be the person described and who executed the foregoing instrument that he acknowledged and executed the same. [Notary Seal] /s/Ma Laarni Canoy Notary Public Page 54 of 54 Pages
